Citation Nr: 1627795	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  15-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral renal carcinoma, status post right nephrectomy and cryoablation of the left kidney, to include as due to contaminated water at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's bilateral renal carcinoma is related to his exposure to contaminated drinking water in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral renal carcinoma, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral renal carcinoma, no further discussion of the VCAA is required.  

Legal Criteria

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Camp Lejeune

VA has acknowledged that persons residing or working at the United States Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  The Veteran's service personnel records show he was stationed at Camp Lejeune from December 1976 to March 1978; therefore, it will be assumed that he was potentially exposed in some manner to chemicals known to have contaminated the water at Camp Lejeune.  Fourteen diseases, including kidney cancer, have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  

Background

The STRs are negative for report of, treatment for, or diagnosis of a kidney disorder.  This includes a discharge examination report dated in March 1978.  

Post service private and VA records are of record and reflect that the Veteran underwent a right nephrectomy in November 2009.  He was diagnosed with renal carcinoma in January 2010 and underwent left kidney surgery in April 2010 for multiple renal masses.  

The Veteran was provided a December 2014 VA examination to address the medical questions at hand.  After review of the claims file and medical literature, it was a VA examiner's opinion that the Veteran's renal cell cancer was less likely than not caused by or a result of exposure to contaminated water at Camp Lejeune.  For rationale, the examiner noted that his conclusion was reached "given the levels of contamination noted at the Camp Lejeune location, and the duration of exposure that his service would allow for given his 472 days of service at Camp Lejeune."  He stated that the most common risk factor for renal cell cancer was tobacco use, and he pointed out that the Veteran had a smoking history although he had quit in his mid-20s.  

A private physician, S.J.S., M.D., reported in a May 2015 statement that the Veteran had developed multiple bilateral kidney cancers which resulted in right nephrectomy and ablative treatment of multiple tumors in the left kidney.  He now had renal insufficiency as a result and had other tumors that were slowly growing.  Such would likely require treatment.  He further explained that the Veteran had been diagnosed with unclassified renal tumors which were very unusual.  He added that the Veteran's family had stated that the Veteran had potential occupational exposure at Camp Lejeune, and he opined that it was possible that occupational risk might have caused his tumors.  

The Veteran's primary care physician, J.O., M.D., reported in a February 2016 statement that he had reviewed the Veteran's records as well as articles related to the toxicity of TCE and potential illness and condition related to prolonged exposure to such.  He stated that it was obvious that there was a link between TCE and kidney cancer.  Moreover, VA had acknowledged that kidney cancer had been placed into a category of limited/suggestive evidence of an association with the contaminated water supply.  It was his opinion that it was more likely than not that the Veteran's kidney cancer was related to this exposure to TCE.  He noted that the Veteran had had no other cancers or malignancies in the past to suggest any other direct known cause of renal cell carcinoma, such as genetic mutations or familial predisposition.  There had been no family history of documented renal cell carcinoma in the past.  

At a January 2016 hearing, the Veteran testified in support of his claim.  The Veteran acknowledged that he had a history of smoking.  While he had started at age 18, he had quit in the late 1980s.  

Analysis

The credibility and weight to be attached to medical opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The May 2015 private examiner did not provide adequate rationale for his opinion that the Veteran's bilateral renal cancer was possibly related to potential occupational risk at Camp Lejeune.  There was no discussion of actual exposure to contaminated water.  Moreover, the examiner did not address whether the Veteran's past smoking history was associated with his ultimate development of kidney cancer.  Thus, the probative value of this statement is low.  

Similarly, in his February 2016 statement, the Veteran's primary care physician did not discuss whether the Veteran's past history of smoking was associated with the development of bilateral renal cancer.  Instead, he pointed to review of medical evidence which showed a relationship between exposure to TCE and the development of kidney cancer.  Accordingly, the probative value of this statement is reduced, but the Board does acknowledge the long period of time between when the Veteran stopped smoking and the development of renal cancer.  

It is noted that the VA examiner found that it was less likely that the Veteran's development of kidney cancer was related to his exposure to contaminated water at Camp Lejeune.  For rationale, he noted that it was likely that contamination level exposure was low.  Instead, he pointed to the fact that the most common risk factor for developing renal cell cancer was tobacco use.  He pointed out that the Veteran had a smoking history, although it was acknowledged the Veteran had quit many years before.  

It is evident that the VA examiner thoroughly reviewed the Veteran's medical history, but he did not provide a fully explained rationale of why he considered the Veteran's smoking history, rather than his exposure to the contaminated drinking water, the causative factor of the Veteran's kidney cancer and resultant procedures.  Accordingly, its probative value is also reduced.  

In sum, the competent and credible medical evidence shows the Veteran was diagnosed with bilateral renal carcinoma approximately 30 years after service discharge.  His service personnel records show he was stationed at Camp Lejeune from December 1976 to March 1978; it is therefore assumed he was potentially exposed in some manner to chemicals known to have contaminated the water at Camp Lejeune.  Finally, it is concluded that the evidence is at least in equipoise as to whether the Veteran's bilateral renal carcinoma resulted from exposure to contaminated water at Camp Lejeune.  

Clearly, the evidence in this case is not entirely clear on every element, and a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for bilateral renal carcinoma is warranted.  



ORDER

Service connection for bilateral renal carcinoma, status post right nephrectomy and cryoablation of the left kidney, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


